Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, and 5-8 are pending for examination. Claims 1, 6, 7, and 8 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 02/23/2021. As direction by the amendments, claims 1-3, and 5-8 are amended. Claim 4 is cancelled.

Response to Arguments
Applicant's arguments filed 02/23/2021 regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 is dependent on claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 6, 7, and 8 recite “unsupervised machine learning”. Support for this limitation does not appear in the Specification, drawings, or claims as originally submitted. Based on Examiners review, the closest support disclosure for this limitation is the mention of “no-teacher”, “non-teacher”, and “teacher” models throughout the Specification. However, it is not clear if “no-teacher”, “non-teacher”, and “teacher” models are equivalent to “unsupervised machine learning”. Dependent claims 2-3, and 5 fail to resolve the written description requirement and are rejected with the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the probability scale" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-3, and 5 fail to resolve this and are also rejected under 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainath et al. (US 9418334, hereinafter "Sainath") in view of Chiang et al. (US 20180101765 A1, hereinafter “Chiang”) .

Regarding Claim 1
Sainath discloses: A method for constructing an artificial intelligence deep layer learning model implemented in a device including a memory containing executable code stored therein and a processor coupled to the memory configured to execute the executable code ([Col 3 line 18]), comprising: 
inputting by an objective function input information into each node of an input layer generated ([Col 7 line 52] “configurations herein disclose hybrid pre-training, which perform layer-wise training using the discriminative and generative objective function: P(label|input)+.alpha.P(input,label)) by a processor with unsupervised machine learning ([Col 8 line 47] “The example configuration shown performs hybrid pre-training, such that the hybrid pre training includes generative and discriminative pre-training, as shown at step 303. The generative pre-training is based on unsupervised values, as depicted at step 304,”Examiner interprets the deep belief network as machine learning and the nerve layer as a hidden layer.); 
connecting the processor with unsupervised machine learning mutually between each node of the input layer and each node of the nerve layer ([Col 7 line 35 and Fig 4]“One or more hidden layers 152-1 represent sets of nodes that receive input from the output of other nodes and provide input to successive nodes 142.” Fig 4 discloses the connection between the input layer and nerve layers (i.e. hidden layer).); 
via the deep layer learning model at least one output reference value, wherein the at least one output reference value is at least one learning result obtained from the processor with unsupervised machine learning, including learning values, brain neural triggering thresholds, or sampling values ([Col 7 line 9]“Input nodes 142-1 and 142-2 represent parameters to node 142-4, which then fires if a threshold is met by the input nodes 142-1, 142-2 (142 generally). A bias unit 142-3 injects a stochastic element to node 142-4, and an output 144 is triggered if the threshold is met.”); and 
determining an excitation level according to the at least one output reference value of the probability scale at least one nerve layer ([Col 7 line 37, Fig 4-5] “As indicated above, the number of hidden layers may vary; typically a DBN includes at least two. The output 144 from the last, or top layer, represents the output from the DBN 150.”).
Sainath does not explicitly disclose: determining an excitation level according to the at least one output reference value of the probability scale at least one nerve layer
However, Chiang discloses in the same field of endeavor: determining an excitation level according to the at least one output reference value of the probability scale ([Para 0039]) at least one nerve layer ([Para 0060-0061 and Fig 10] “the nodes of the hidden layer are connected to the nodes of the output layer. The level - k neural network has six inputs 1005, namely , X1 , X2 , . . . , X6 , and four outputs 1006 , namely , Y1 , Y2 , Y3 , Y4… Similarly, the output cluster aggregator 1008 combines the values of y.sub.1 and y.sub.2 to obtain the value of y.sub.1.” Examiner interprets 1001 shown in Fig 10 as the nerve layers, 1003 as the output, and 1008 as the excitation level.)
It would have been obvious of one of skill in the art at the time of filing to combine Sainath and Chiang. Doing so can perform a hierarchical clustering process (Abstract, Chiang).

Regarding Claim 6
Sainath discloses: A device of an artificial intelligence deep layer learning model, comprising a memory containing executable code having stored thereon instructions, and a processor coupled to the memory that is configured to execute the executable code, the device being configured to ([Col 3 line 18]): extract feature information on a feature value of objective function information from input information ([Col 7 line 52] “configurations herein disclose hybrid pre-training, which perform layer-wise training using the discriminative and generative objective function: P(label|input)+.alpha.P(input,label)) generated by processor with unsupervised machine learning ([Col 8 line 47]) and input the feature information to an input layer ([Col 6 line 61] “the pre-training may be per formed on computer apparatus Such as a the language pro cessing server 130 for training a deep belief network (DBN) for operational decoding including a memory including an input layer for pre-training initial weights based on determined optimal weights.”); obtain a calculated output reference value is at least one learning result from unsupervised machine learning, including learning values, brain neural triggering thresholds, or sampling ([Col 7 line 11], “A bias unit 142-3 injects a stochastic element to node 142-4, and an output 144 is triggered if the threshold is met.”); and 
Sainath does not explicitly discloses: obtain a center value of an input data, and probability scale, through the processor with unsupervised machine learning connected between each node of the input layer and a nerve layer, the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve; determine a degree of excitation of a brain neural triggering threshold and determine a final result of the recognition by a number of neural signals triggered from the nerve layer.
However, Chiang discloses in the same field of endeavor: obtain a center value of an input data, and probability scale, through the processor with machine learning connected between each node of the input layer and a nerve layer, the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve ([Para 0028 and Fig 10] “. Such a predictive model may handle datasets that are "big” in terms of the data volume ( i. e. , the number of data samples or records exceeds a volume threshold ) , and / or the data dimension ( i . e . , the number of data variables or features exceeds a feature threshold )”); determine a degree of excitation of a brain neural triggering threshold and determine a final result of the recognition by a number of neural signals triggered from the nerve layer ([Para 0060-0061 and Fig 10] “the nodes of the hidden layer are connected to the nodes of the output layer. The level - k neural network has six inputs 1005, namely , X1 , X2 , . . . , X6 , and four outputs 1006 , namely , Y1 , Y2 , Y3 , Y4… Similarly, the output cluster aggregator 1008 combines the values of y.sub.1 and y.sub.2 to obtain the value of y.sub.1.” Examiner interprets 1001 shown in Fig 10 as the nerve layers, 1003 as the output, and 1008 as the excitation level.).
It would have been obvious of one of skill in the art at the time of filing to combine Sainath and Chiang. Doing so can perform a hierarchical clustering process (Abstract, Chiang).

Regarding Claim 7
Sainath discloses: A general purpose mobile terminal equipment equipped with an artificial intelligence deep layer learning model, comprising a memory containing executable code having stored thereon instructions, and a processor coupled to the memory that is configured to execute the executable code to ([Col 3 line 18]): mutually connect using a processor with unsupervised -3-machine learning ([Col 8 line 47]) between input information and each node of an input layer, and between each node of the input layer and a nerve layer ([Col 7 line 35 and Fig 4]“One or more hidden layers 152-1 represent sets of nodes that receive input from the output of other nodes and provide input to successive nodes 142.” Fig 4 discloses the connection between the input layer and nerve layers (i.e. hidden layer).), the input information connected to each node of the input layer being trained in the nerve layer by unsupervised machine learning ([Col 7 line 40 and Fig 4-5] “FIG. 5 shows hidden layers of hybrid pre-training as defined herein. Referring to FIG. 5, conventional pre-training is usually performed generatively and learned weights are not linked to final objective function (CE).”); 

However, Chiang discloses in the same field of endeavor: process a self-organization algorithm based on a probability scale ([Para 0039], Chiang “In another embodiment, the clustering method can be the fuzzy C - means clustering method. In yet another embodiment, the clustering method can be the self - organizing map.”).
It would have been obvious of one of skill in the art at the time of filing to combine Sainath and Chiang. Doing so can perform a hierarchical clustering process (Abstract, Chiang).

Regarding Claim 8
Sainath discloses: A software program of an artificial intelligence deep layer learning model implemented in a general purpose mobile terminal comprising a memory containing executable code having stored thereon instructions and a processor coupled to the memory that is configured to execute the executable code, characterized by generating an algorithm for self-organization and a new neural network comprising the steps of ([Col 3 line 18]): 
mutually connecting using a processor with unsupervised machine learning ([Col 8 line 47]) respectively between input information and each node of an input layer, and between each node of the input layer and a hidden layer, the hidden layer being a nerve layer ([Col 7 line 35 and Fig 4]“One or more hidden layers 152-1 represent sets of nodes that receive input from the output of other nodes and provide input to successive nodes 142.” Fig 4 discloses the connection between the input layer and nerve layers (i.e. hidden layer).), the input information connected to each node of the input layer being trained in the hidden layer by unsupervised machine learning ([Col 7 line 40 and Fig 4-5] “FIG. 5 shows hidden layers of hybrid pre-training as defined herein. Referring to FIG. 5, conventional pre-training is usually performed generatively and learned weights are not linked to final objective function (CE).”); 
Sainath does not explicitly discloses: processing a self-organization algorithm based on a probability scale.
However, Chiang discloses in the same field of endeavor: processing a self-organization algorithm based on a probability scale ([Para 0039], Chiang “In another embodiment, the clustering method can be the fuzzy C - means clustering method. In yet another embodiment, the clustering method can be the self - organizing map.”).
It would have been obvious of one of skill in the art at the time of filing to combine Sainath and Chiang. Doing so can perform a hierarchical clustering process (Abstract, Chiang).

Regarding Claim 2
Sainath in view of Chiang discloses: The method of claim 1, wherein the unsupervised machine learning is characterized by a self-organization algorithm for obtaining a probability scale, or a center-value by repeated processing on a basis of a probability scale ([Para 0039], Chiang “In another embodiment , the clustering method can be the fuzzy C - means clustering method . In yet another embodiment, the clustering method can be the self - organizing map.”).

Regarding Claim 3
Sainath in view of Chiang discloses: The method of claim 2, wherein a probability distribution of the atleast one learning result is represented by probability scale and center value ([Para 0039], Chiang “In another embodiment, the clustering method can be the fuzzy c-means clustering method.”).

Regarding Claim 5
Sainath in view of Chiang discloses: The method of claim 4, wherein the probability scale or the fuzzy event probability measure is a brain neural threshold of the trigger values ([Col 7 line 11], Sainath “A bias unit 142-3 injects a stochastic element to node 142-4, and an output 144 is triggered if the threshold is met.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121